Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 31 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for sorting particles in a microfluidic system, comprising: a hydrodynamic pressure pre-stage for orienting, singulating, and focusing a flow of asymmetric particles, the focusing causing the asymmetric particles to move into a particular location within a channel, the orienting causing at least a portion of the asymmetric particles to adopt a particular orientation within the flow; a detection stage arranged to detect at least one difference between the asymmetric particles in the singulated flow; one or more optical radiation pressure sources configured to direct optical radiation pressure so as to expose the asymmetric particles in the singulated flow to optical radiation pressure; and a controller configured to cause a switch in the one or more optical radiation pressure sources, based on an input from the detection stage, to cause a change in direction of movement of selected asymmetric particles in the singulated flow to sort the selected asymmetric particles. 

Claim 47 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for sorting asymmetric particles in a microfluidic system, the method comprising: orienting, singulating, and focusing via a hydrodynamic pressure pre-stage of the microfluidic system, a flow of the asymmetric particles, the focusing causing the asymmetric particles to move into a particular location within a channel of the microfluidic system, the orienting causing at least a portion of the asymmetric particles to adopt a particular orientation within the flow, detecting at least one difference between the singulated asymmetric particles, and based on the detecting, switching one or more optical radiation pressure sources past which the asymmetric particles sequentially flow to cause a change in direction of movement of selected asymmetric particles in the flow to sort the selected asymmetric particles. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653